[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 269 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 270 
September 25, 1940. The opinion of the Court was delivered by
The decree of Judge Lide, from which this appeal is taken, includes a thorough discussion of the issues raised by the exceptions. We think that the questions before us have been soundly decided by the lower Court, and that the exceptions are without merit. Let the decree of the Circuit Court be reported as the judgment of this Court.
Judgment affirmed.
MR. CHIEF JUSTICE BONHAM, MR. JUSTICE CARTER and MESSRS. ACTING ASSOCIATE JUSTICES J. HENRY JOHNSON and E.H. HENDERSON concur.